                                                             1             1'.TV
                                                                 USDC SO.>-" ~
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                  \ ELECTRONICAL1:.Y FILED
SOUTHERN DISTRICT OF NEW YORK                                 ; DOC#:          ~


 MICHELE MASTROLILLO,
                                                              I'
                                                                 DATE~: ~
                                                                             ' }!1/~,Z--0 j
                                                                                 ~ ~-- ·

                                Plaintiff,                  18cv05475 (DF)

                                                            ORDER OF DISCONTINUANCE
                -against-

 CITY OF NEW YORK,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

        The Court having been informed that the parties have reached an agreement in principle

to resolve this action, and the parties having consented pursuant to 28 U.S.C. § 636(c) to the

undersigned exercising jurisdiction over this matter and conducting all proceedings herein, it is

hereby ORDERED that:

       This action be, and hereby is, discontinued with prejudice and without costs, provided,

however, that within 30 days of the date of this Order, if the parties' written documentation of

the settlement is not completed, Plaintiff may apply by letter for the restoration of the action to

the active calendar of the Court.

Dated: New York, New York
       January 7, 2020

                                                      SO ORDERED


                                                         (.Mut;!Pz---
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:·

All counsel (via ECF)
